EXHIBIT 10.3
 
MTM TECHNOLOGIES, INC.

 
AMENDMENT NO. 5
TO
AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT
 
This Amendment No. 5 (this "Amendment No.5") to the Amended and Restated
Registration Rights Agreement dated December 10, 2004, as amended by Amendment
No. 1 on November 23, 2005, Amendment No. 2 on March 29, 2007, Amendment No. 3
on April 9, 2007, and Amendment No, 4 on May 24, 2007 (the “Registration Rights
Agreement”), among (a) MTM Technologies, Inc., a New York corporation (the
"Company"), (b) Steven Rothman, a natural person, (c) Howard Pavony, a natural
person (Messrs. Rothman and Pavony collectively, the “Executives”), (d) Pequot
Private Equity Fund III, L.P. and Pequot Offshore Private Equity Partners III,
L.P., (collectively, the “Pequot Stockholders”), (e) Constellation Venture
Capital II, L.P., Constellation Venture Capital Offshore II, L.P., The BSC
Employee Fund VI, L.P. and CVC II Partners, LLC (collectively, the
“Constellation Stockholders” and together with the Pequot Stockholders, the
“Investor Stockholders,”) is entered into as of July 25, 2007.  Capitalized
terms used herein and not otherwise defined shall have the meanings ascribed to
such terms in the Registration Rights Agreement.
 
Background
 
WHEREAS, the Company has entered into a Securities Purchase Agreement (the
“Series A-8 Purchase Agreement”) among the Company, and the Pequot Stockholders
dated as of even date whereby provisions were made for the purchase, sale and
issuance of up to 743,415 shares of Series A-8 Preferred Stock (the “Series A-8
Preferred Stock”) and detachable warrants to purchase up to 892,098 shares (as
such amount may be adjusted in accordance with the terms thereof) of the
Company’s common stock ( the “Series A-8 Warrants”);
 
WHEREAS, simultaneously with, and as a condition to, entering into the Purchase
Agreement, the Investor Stockholders are entering into this Amendment No. 5 in
order to amend the Registration Rights Agreement and to provide certain
registration and other rights with respect to the Series A-8 Preferred Stock and
Series A-8 Warrants to be issued in connection with the Purchase Agreement; and
 
WHEREAS, pursuant to Section 13(b) of the Registration Rights Agreement, this
Amendment No. 5 requires the consent of the Company, a Pequot Majority in
Interest and a Constellation Majority in Interest.
 
NOW, THEREFORE, in consideration of the mutual premises and agreements contained
herein, and intending to be legally bound hereby, the parties hereto agree as
follows:
 

--------------------------------------------------------------------------------


 
1.
Amendments.

 
(a)           The eighth recital to the Registration Rights Agreement shall be
amended in its entirety and replaced with the following:
 
WHEREAS, pursuant to a Purchase Agreement, dated as of even date herewith (as
the same may be amended or supplemented, the “Series A-8 Purchase Agreement”),
among the Company and the Pequot Stockholders, the Company (i) issued and sold,
and the Pequot Stockholders purchased 743,415 shares of Series A-8 convertible
preferred stock, par value $0.001 per share, and (ii) issued and sold, and the
Pequot Stockholders purchased detachable warrants to purchase up to 892,098
shares (as such amount may be adjusted in accordance with the terms thereof) of
the Company’s common stock (collectively, the “Series A-8 Warrants”);
 
(b)           A new tenth recital to the Registration Rights Agreement shall be
added after the ninth recital as follows:
 
WHEREAS, simultaneously with, and as a condition to, the closing of the
transactions contemplated by the A-8 Purchase Agreement, the Company and the
Investor Stockholders are entering into this Amendment No. 5, in order to amend
the Registration Rights Agreement and to provide certain registration and other
rights with respect to the Common Stock held by or issuable to the Pequot
Stockholders pursuant to the A-8 Purchase Agreement;
 
(c)           The following definitions in Section 1 of the Registration Rights
Agreement shall be amended in their entirety and replaced with the following:
 
 
(i)
“Investor Stockholders” As defined in the initial paragraph hereof.

 
 
(ii)
“Pequot Majority in Interest.” The Pequot Stockholders holding at least a
majority of the shares of Common Stock issued or issuable, directly or
indirectly, upon conversion or exercise of the Shares and Warrants purchased by
such Pequot Stockholders in accordance with the Initial Series A Purchase
Agreement, the Purchase Agreement, the Series A-6 Purchase Agreement, the Series
A-7 Purchase Agreement and the Series A-8 Purchase Agreement.

 
 
(iii)
“Series A Preferred Stock.” The Series A-1 Preferred Stock, Series A-2 Preferred
Stock, Series A-3 Preferred Stock, Series A-4 Preferred Stock, Series A-5
Preferred Stock, Series A-6 Preferred Stock, Series A-7 Preferred Stock, and
Series A-8 Preferred Stock collectively.

 
2

--------------------------------------------------------------------------------


 
 
(iv)
“Shares.” The shares of Series A Preferred Stock issued to the Investor
Stockholders in accordance with the Initial Series A Purchase Agreement, the
Purchase Agreement, the Series A-6 Purchase Agreement, the Series A-7 Purchase
Agreement and the Series A-8 Purchase Agreement.

 
 
(v)
“Warrants.” The Series A-1 Warrants, Series A-2 Warrants, Series A-3 Warrants,
Series A-4 Warrants, the Series A-5 Warrants, the Series A-6 Warrants, the
Series A-7 Warrants and the Series A-8 Warrants issued to the Investor
Stockholders.

 
(d)           The Following definition shall be added to Section 1 of the
Registration Rights Agreement:
 
 
(i)
“Series A-8 Preferred Stock” As defined in the eighth recital hereof.

 
This definition shall be inserted after the definition of “Series A-7 Warrants”
 
 
(ii)
“Series A-8 Warrants” as defined in the eighth recital hereof.

 
This definition shall be inserted after the definition of “Series A-8 Preferred
Stock.”
 
2.
Entire Agreement.  This Amendment No.5 and the Registration Rights Agreement are
to be read together as one instrument.  The Registration Rights Agreement shall
remain in full force and effect, except as modified hereby.

 
3.
Governing Law.  This Amendment No.5 is made pursuant to, and shall be governed
by and construed in accordance with, the laws of the State of New York, other
than provisions thereof relating to conflicts of law.

 
4.
Counterparts.  This Amendment No.5 may be executed in any number of
counterparts, each of which shall be considered an original and which shall
together constitute one instrument.

 
5.
Headings.  The titles and subtitles used in this Amendment No.4 are used for
convenience only and are not to be considered in construing or interpreting this
Amendment No.5.

 
[Remainder of this page intentionally blank]
 
3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Amendment No. 5 as of the
date first above written.
 

 
COMPANY:
 
MTM TECHNOLOGIES, INC.
 
 
 
By:
/s/ J.W. Braukman III
   
Name:
J.W. Braukman III
   
Title:
SVP and Chief Financial Officer

 
 

 
PEQUOT STOCKHOLDERS:
 
PEQUOT PRIVATE EQUITY FUND III, L.P.
 
 
By:
Pequot Capital Management, Inc.,
as Investment Manager
 
 
By:
/s/ Aryeh Davis
   
Name:
Aryeh Davis
   
Title:
General Counsel


 

 
PEQUOT OFFSHORE PRIVATE EQUITY PARTNERS III, L.P.
 
 
By:
Pequot Capital Management, Inc.,
as Investment Manager
 
 
By:
/s/ Aryeh Davis
   
Name:
Aryeh Davis
   
Title:
General Counsel

 
Signature Page to Amendment No. 5 to Registration Rights Agreement


--------------------------------------------------------------------------------


 

 
CONSTELLATION STOCKHOLDERS:
 
CONSTELLATION VENTURE CAPITAL
  II, L.P.
 
 
By:
Constellation Ventures Management
II, LLC, Its General Partner
 
 
 
By:
/s/    
Name:
     
Title:
 

 

 

 
CONSTELLATION VENTURE CAPITAL OFFSHORE II, L.P.
 
 
By:
Constellation Ventures Management
II, LLC, Its General Partner
 
 
 
By:
/s/    
Name:
     
Title:
 

 

 
THE BSC EMPLOYEE FUND VI, L.P.
 
 
By:
Constellation Ventures Management
II, LLC, Its General Partner
 
 
 
By:
/s/    
Name:
     
Title:
 




 
CVC II PARTNERS, LLC
 
 
By:
The Bear Stearns Companies Inc.,
Its Managing Member
 
 
 
By:
/s/    
Name:
     
Title:
 



Signature Page to Amendment No. 5 to Registration Rights Agreement


--------------------------------------------------------------------------------

